Title: To James Madison from Israel Whelen, 23 May 1801 (Abstract)
From: Whelen, Israel
To: Madison, James


23 May 1801, Philadelphia. Acknowledges JM’s letter of 18 May and explains that he has been in New Jersey trying to purchase timber for the Algerine shipment. Has experienced difficulty obtaining lumber because of private shipbuilding activity and rumors that government needs had been met. George Washington will be ready “in the course of the ensuing week to commence loading, and every exertion shalled [sic] be used that as little delay as possible shall take place.”
 

   
   RC (DNA: RG 59, ML); letterbook copy (DNA: RG 45, Purveyor’s Office, Philadelphia). RC 2 pp.


